Citation Nr: 1441434	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-16 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, agent


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service from September 1969 to June 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On July 2011 VA psychological examination, the examiner found that, with the exception of depressed mood (rated "moderate" based on psychological testing) and some sleep impairment, the Veteran's mental status was within normal limits.  However, the examiner assigned a GAF score of 45, indicating serious symptoms.  No explanation or rationale was provided to reconcile the severity of GAF assigned with the results of the mental status examination and testing, which evidenced, at most, moderate disability.  Given this inconsistency, the Board finds that a contemporaneous examination to ascertain the current severity of the Veteran's PTSD is necessary.

Accordingly, the case is REMANDED for the following action:

1.   Obtain updated copies of all treatment records pertaining to the service-connected PTSD.  

2.  The AOJ should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the current severity of his service-connected PTSD.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should:

a) Identify each symptom of PTSD found, noting its frequency and severity.  The examiner must specifically note the presence or absence of each symptom listed in the rating schedule criteria for ratings above 30 percent (or any other symptoms of similar gravity) and discuss the associated functional limitations and resulting expected impact on social and occupational functioning.

b) Comment on the GAF scores assigned by prior evaluators, i.e., indicate whether they are consistent with contemporaneous PTSD manifestations shown.

The examiner must explain the rationale for all opinions.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

